                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 TERRANCE CHEN,                                        Case No. 3:20-cv-00113-IM

                 Plaintiff,                            ORDER

         v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


IMMERGUT, District Judge.

       Plaintiff filed a stipulated application for fees under the Equal Access to Justice Act, 28

U.S.C. § 2412, and supporting materials on May 12, 2021. See ECF 17; ECF 18. After

considering Plaintiff’s stipulated submission and supporting materials, this Court hereby

ORDERS that attorney fees in the amount of $6,987.97 shall be awarded to Plaintiff pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Attorney and paralegal fees in the amount

of $6,987.97 will be paid to Plaintiff’s attorney, subject to verification that Plaintiff does not




PAGE 1 – ORDER
have a debt which qualifies for offset against the awarded fees, pursuant to the Treasury Offset

Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney, H.

Peter Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a debt,

then the check for any remaining funds after offset of the debt shall be made out to Plaintiff and

mailed to Plaintiff’s attorney’s office at the address stated above.



       IT IS SO ORDERED.

       DATED this 13th day of May, 2021.


                                                      /s/ Karin J. Immergut
                                                      Karin J. Immergut
                                                      United States District Judge




PAGE 2 – ORDER
